Citation Nr: 0017645	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataracts, claimed 
as loss of sight.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Salvador C. Taduran


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from January 9, 
1945 to April 9, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1999, the RO 
denied the claims of entitlement to service connection for 
cataracts and hearing loss.  The RO also denied a claim of 
service connection for rheumatism in October 1999; a notice 
of disagreement has not been filed with that decision, and 
that issue is not before the Board at this time.


FINDING OF FACT

The claims of entitlement to service connection for cataracts 
claimed as loss of sight and for hearing loss are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for cataracts claimed as 
loss of sight and for hearing loss are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The only service medical record associated with the claims 
file is the report of the exit examination which was 
conducted in February 1948.  It was noted at that time that 
there were no eye abnormalities present, with uncorrected 
vision determined to be 20/20 bilaterally.  No ear 
abnormalities were noted and whispered voice testing was 
determined to be 15/15 bilaterally.  

On an Affidavit for Philippine Army Personnel, dated in 
February 1948, it was noted that the veteran did not incur 
any wounds or illnesses from December 8, 1941 to his return 
to military control.  

A private clinical record dated in April 1990 shows the 
veteran was complaining of blurring of vision.  The 
assessment was bilateral cataracts.  

On a statement dated in February 1999, E. J. Isman, M.D., 
reported that the veteran had blurring of vision in both eyes 
as well as sensorineural hearing loss.  

A medical certificate dated in June 2000, reveals the veteran 
was diagnosed with stroke syndrome and hemiparesis on the 
right.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as organic disease of the 
nervous system, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."

For a claim of service connection to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  See 
Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of determining whether this claim is well- 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. § 
5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  8 C.F.R. § 3.385 (1999). 

However, the Court, in Hensley v. Brown, 5 Vet. App. 155 
(1995), indicated that § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service; the requirements of § 1110 would be 
satisfied." Id. at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992)).

Analysis

Initially, the Board notes the veteran submitted additional 
evidence after the case was certified for appeal to the 
Board.  The additional evidence consisted of a June 2000 
Medical Certificate as well as a copy of the February 1999 
letter from Dr. Isman.  VA regulations provide that pertinent 
evidence received by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case unless expressly waived by an appellant.  See 38 C.F.R. 
§ 20.1304 (1999).  No such waiver was received in conjunction 
with the above-referenced material.  However, the Board finds 
the evidence submitted subsequent to the certification of 
appeal is either duplicative or not pertinent to the issues 
on appeal.  Dr. Isman's letter was a duplicate of evidence 
already of record.  The Medical Certificate did not include 
any evidence pertaining to the issues on appeal.  

The Board finds the claims of entitlement to service 
connection for cataracts, claimed as loss of sight and for 
hearing loss are not well-grounded.  

There is no competent evidence of record of a nexus opinion 
linking loss of sight, cataracts or hearing loss to active 
duty in any way.  The April 1990 clinical record demonstrated 
the current existence of cataracts but did not provide an 
opinion on the etiology of the disorder.  The letter from Dr. 
Isman, dated in February 1999, notes the current existence of 
cataracts and also hearing loss but again does not provide 
opinions as to the etiology of the disorders.  The medical 
certificate dated in June 2000 did not address the issues on 
appeal at all.  

The veteran has not alleged and there is no other evidence of 
continuous symptomatology since active duty which would allow 
for application of the holding in Savage v. Gober.  

There is no competent evidence of record showing the veteran 
had hearing loss for VA purposes within one year of his 
discharge which would allow for a grant of service connection 
for hearing loss on a presumptive basis.  The first clinical 
evidence of record of hearing loss was included in the 
February 1999 letter from Dr. Isman.  

The only evidence of record which links hearing loss and loss 
of sight or cataracts to active duty is the veteran's own 
unsubstantiated opinions.  The Board has determined that the 
veteran is a lay person.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's allegations of the etiology of his 
hearing loss and loss of vision are not sufficient to well 
ground his claims.  

As the veteran has not submitted well grounded claims for 
service connection for cataracts claimed as loss of sight or 
for hearing loss, the doctrine of reasonable doubt has no 
application.

The Board recognizes that the Court has held that there is 
some duty to assist a veteran in the completion of an 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where the claims appear to be not well-
grounded if a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. § 
5103(a). See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  




ORDER

Entitlement to service connection for cataracts claimed as 
loss of sight and for hearing loss is denied.  



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 

